Citation Nr: 0725778	
Decision Date: 08/17/07    Archive Date: 08/22/07	

DOCKET NO.  03-25 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUE

Entitlement to service connection for a sinus disorder.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from July 1953 to June 1956.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
VARO in Cleveland, Ohio, that, among other things, denied 
entitlement to service connection for a chronic sinus 
disorder.  

In December 2004, in pertinent part, the Board denied 
entitlement to service connection for a chronic sinus 
disorder.  The veteran appealed the decision to the United 
States Court of Appeals for Veterans Claims (Court).  

In February 2007 a Joint Motion for Partial Remand was 
submitted to the Court.  In March 2007, the Court issued an 
Order granting the motion and remanding the part of the 
Board's decision that denied entitlement to service 
connection for a chronic sinus disorder for compliance with 
the instructions in the Joint Motion.


REMAND

The Board notes that the veteran has not been afforded a VA 
examination in conjunction with his claim for service 
connection for a sinus disorder and there is no medical 
opinion of record which addresses the potential relationship 
between any current diagnosis of a sinus disorder and the 
veteran's military service in the 1950's.  In accordance with 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), VA is obligated to provide an examination where the 
record contains competent evidence that the claimant has a 
current disability, the record indicates that a disability or 
signs or symptoms of disability might be associated with 
active service, and the record does not contain sufficient 
information to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002).  Further, the statutory duty 
to assist a veteran in the development of a claim includes 
providing a VA examination when warranted, with the conduct 
of a thorough and contemporaneous medical examination, 
including a medical opinion, which takes into account the 
records of private medical treatment, so that that the 
determination will be a fully informed one.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  As a result, the Board 
concludes that the veteran should be afforded a VA 
examination in order to determine the likelihood that he has 
a current sinus disorder that is largely related to service.  
See 38 C.F.R. § 3.159(c) (4); Duenas v. Principi, 
18 Vet. App. 512 (2004) (holding that a medical examination 
should be afforded unless there is "no reasonable 
possibility" that an examination would aid in substantiating 
the veteran's claim).  Therefore, a remand for medical 
examination and opinion is necessary in order to render a 
fully informed decision.

The case is therefore REMANDED for the following development:  

1.  The veteran should be asked to 
identify all medical care providers from 
whom he has received treatment for a 
sinus disorder since discharge from 
active service.  Along with any treatment 
sources that are named, the veteran 
should be advised to submit records of 
such treatment or provide all details 
needed to obtain this evidence and 
complete any necessary release forms.  

2.  The veteran should be afforded a VA 
ear, nose, and throat examination 
addressing the nature and etiology of any 
current sinus disorder.  The examiner 
should review the entire claims file in 
conjunction with the examination.  Review 
of the file should be noted in the report 
of the examination.  The examiner should 
state whether or not the veteran 
currently has a chronic sinus disorder.  
If a diagnosis is made of a current sinus 
disorder, the examiner should render an 
opinion as to whether it is at least as 
likely as not (at least a 50 percent 
probability) that any current sinus 
disorder is etiologically related to the 
veteran's active service.  Any opinion 
expressed by the examiner should be 
supported by a complete rationale.  All 
indicated studies and tests are to be 
accomplished.

3.  Thereafter, VA should review the 
entire claims file and take any 
additional actions deemed necessary to 
comply with the provisions of the VCAA.  
When VA is satisfied that the record is 
complete and that all requested actions 
have been accomplished to the extent 
possible, the claim should be 
readjudicated on the basis of all 
relevant evidence of record.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished an appropriate supplemental 
statement of the case.  The records 
should be returned to the Board for 
further appellate review if otherwise in 
order.  

The purpose of this REMAND is to ensure a complete record for 
appellate review and to assist the veteran with the 
development of evidence in connection with this claim.  The 
Board expresses no opinion, either legal or factual, as to 
any final outcome warranted.  The veteran is advised of the 
importance of providing any and all information, both medical 
and otherwise, in his possession.  The veteran is also 
advised that his failure without good cause to report for any 
examination scheduled could result in a denial of the claim.  
38 C.F.R. § 3.655 (2006).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 



2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

